Citation Nr: 0106004	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-20 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision in which the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) determined that the veteran's claim for service 
connection for PTSD had not been reopened.

A personal hearing before the undersigned member of the 
Board, sitting in Washington, D.C., was scheduled for 
February 13, 2001.  The veteran was unable to appear for that 
hearing; his accredited representative submitted a brief on 
his behalf.


FINDINGS OF FACT

1.  In September 1996, the RO determined that new and 
material evidence had not been submitted that would serve to 
reopen the veteran's claim of entitlement to service 
connection for PTSD.  The veteran was notified of that 
decision, and of appellate rights and procedures, but he did 
not indicate disagreement therewith within the time period 
for such action.

2.  The evidence received since September 1996 is both new 
and material with regard to the veteran's claim of 
entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The RO's September 1996 rating decision, wherein it was 
determined that new and material evidence had not been 
submitted that would serve to reopen a claim of entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2000).

2.  The evidence received subsequent to the RO's September 
1996 rating decision serves to reopen the veteran's claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By means of a November 1982 rating decision, the St. 
Petersburg RO denied, inter alia, the veteran's claim of 
entitlement to service connection for PTSD, based on its 
review of his service medical records and reports of VA 
outpatient treatment dated in 1982.  The RO noted that these 
latter records showed that he had requested that he be sent 
to a "Vietnam Group," and that, in October 1982, a 
provisional diagnosis of PTSD was indicated.  The RO also 
noted, however, that records dated thereafter show that, 
following a work-up, his problem was deemed to be chronic 
alcoholism, and that he was referred to an alcohol 
detoxification unit; his entry into the Vietnam Group was 
dependent upon whether such action would be permitted by his 
detoxification program.  The RO based its denial of service 
connection on its finding that PTSD was not shown by the 
evidence of record.  The veteran was notified of that 
decision, and of appellate rights and procedures, by means of 
a letter dated February 9, 1983.  The claims file does not 
reflect that a document that could be characterized as a 
notice of disagreement (NOD) was received within one year 
following the date of that letter.

In September 1996, the RO, following a request by the veteran 
that he be granted service connection for PTSD, determined 
that new and material evidence had not been submitted that 
would serve to reopen that claim.  The evidence considered by 
the RO at that time included a summary of VA hospitalization 
dated in January 1996, and a March 1996 statement from the 
veteran that pertained to the incidents that he alleged were 
stressful.  The RO noted that the VA hospitalization summary 
showed that he had been diagnosed with substance abuse, and 
that there was no diagnosis of PTSD.  The RO held that the 
claim would not be reopened, and that, in order to reopen his 
claim, the veteran was to submit evidence showing that PTSD 
had been diagnosed.  He was notified of that decision, and of 
appellate rights and procedures, by means of a letter dated 
October 5, 1996.  Again, the claims file does not reflect 
that a document that could be characterized as an NOD was 
received within one year following the date of that letter.

The evidence associated with the veteran's claims folder 
since September 1996 includes VA medical records, to include 
the report of an October 1997 VA PTSD examination indicating 
diagnoses to include PTSD; and command chronologies compiled 
during the period of the veteran's service in the Republic of 
Vietnam by the appropriate service units.


II.  Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).  Governing statutory and 
regulatory provisions stipulate that both unappealed rating 
decisions and decisions of the Board are final, and may be 
reopened only upon the receipt of additional evidence that, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 5108 (West 1991); see 
also 38 U.S.C.A. §§ 7104(b) and 7105 (West 1991).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, all evidence, both old 
and new, will be considered by VA after it ensures that its 
duty to assist has been fulfilled.

The veteran did not indicate timely disagreement with the 
RO's November 1982 rating decision, which is accordingly 
final with regard to the issues adjudicated therein, to 
include the issue of entitlement to service connection for 
PTSD.  Likewise, he did not indicate timely disagreement with 
the RO's September 1996 rating decision in which it was 
determined that new and material evidence had not been 
submitted that would reopen the previously-denied claim for 
service connection for PTSD.  That decision also became final 
and, as indicated above, can be reopened only upon the 
submittal of evidence that, to reiterate, is both new and 
material, in accordance with Evans, supra, wherein the Court 
held that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.  

Such evidence, in fact, has been submitted.  The September 
1996 rating decision (and, for that matter, the November 1982 
rating decision) is premised on the fact that a diagnosis of 
PTSD had not been shown.  The evidence received since 
September 1996 includes such a diagnosis.  This evidence is 
not only new, but is material, in that it presents new 
information that bears directly upon the issue to be decided; 
that is, the current manifestation of the disability for 
which service connection is sought.  This evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the claim in accordance with 38 C.F.R. 
§ 3.156(a) (2000).

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened.


ORDER

New and material evidence has been submitted with regard to 
the veteran's claim for service connection for PTSD.  The 
claim is reopened, and to that extent, the appeal is allowed.


REMAND

The veteran's claim having been reopened, it is now incumbent 
upon VA that all of the evidence of record, both old and new, 
be considered with regard to this claim.  The Board must 
remand this issue for additional development and review by 
the RO, prior to any further Board action.  Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  This 
law, in part, redefines the obligations of VA with respect to 
the duty to assist.  With regard to the case at hand, it may 
impose additional obligations on the RO as to development of 
the veteran's claim, and notification by the RO as to the 
evidence that is specifically required.

There is of record a February 1998 decision by an 
administrative law judge of entitlement to disability 
insurance benefits under the Social Security Act based, at 
least in part, on PTSD.  It does not appear that the exhibits 
referenced in that decision are of record, or any of the 
medical records on which the decision was based.  They should 
be requested on remand.

In view of the foregoing, this case is REMANDED for the 
following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
Specifically, ensure that the new 
notification requirements and development 
procedures contained in section 3 of the 
Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, and 5103A) are 
fully complied with and satisfied, with 
particular attention to the procedures 
for developing claims for service 
connection for PTSD.  

2.  Request the veteran's complete 
medical and adjudicative records from the 
Social Security Administration, to 
include all exhibits considered by the 
administrative law judge making the 
February 1998 determination, and any 
medical or adjudicative records prepared 
or considered by SSA subsequent to that 
time.  Associate all records received 
with the claims file.

3.  Review the veteran's claim and 
determine whether service connection for 
PTSD can now be granted.  Such review is 
to encompass all evidence associated with 
the veteran's claims folder, to include 
but not limited to evidence that had been 
of record as of September 1996.  If the 
decision remains adverse to the veteran, 
he and his representative are to be 
furnished a supplemental statement of the 
case and be allowed the appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to ensure satisfaction of due 
process concerns.  No inference as to the ultimate 
disposition of this claim should be made.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


